         Case 2:20-cv-00230-LPR Document 20 Filed 02/09/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION


HOLISTIC INDUSTRIES OF ARKANSAS,                                                    PLAINTIFFS
LLC, and SAM EPSTEIN ANGEL

                                        Case No. 2:20-CV-230-LTR
       vs.

FEUERSTEIN KULICK LLP                                                              DEFENDANT


                                    ENTRY OF APPEARANCE

       Notice is hereby given that D. Reece Owens of the Barber Law Firm PLLC, hereby enters

his appearance as counsel on behalf of Defendant, Feuerstein Kulick LLP.


                                            Respectfully submitted,

                                            BARBER LAW FIRM PLLC
                                            425 W. Capitol Avenue, Suite 3400
                                            Little Rock, AR 72201
                                            501-372-6175
                                            888-412-3288 = fax


                                            By:    /s/ D. Reece Owens
                                                   D. Reece Owens. Esq. #2017183
                                                   ATTORNEY FOR DEFENDANT
                                                   rowens@barberlawfirm.com
